Citation Nr: 1446422	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  10-18 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse

ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served in the Naval Reserves with a verified period of inactive duty for training from May 31, 2001, to June 11, 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2012, the Veteran and her spouse testified before the undersigned Veterans Law Judge during a hearing held at the RO.  A transcript of the hearing has been included in the record.

When the case was last before the Board in February 2014, it was decided in part and remanded in part.  The case has now been returned to the Board for further appellate review.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The issues of entitlement to service connection for a right knee disability and chronic fatigue syndrome are addressed in the REMAND that follows the below ORDER.



FINDING OF FACT

A left knee disability has not been present at any time during the period of the claim.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided notice in April 2013 regarding the evidence needed to substantiate the claim, as well as her and VA's respective responsibilities for obtaining such evidence.  While the Veteran was not provided with notice regarding effective dates and disability ratings, since the claim herein is denied, no effective date or disability rating will be assigned in this case.  Therefore, the failure to provide this notice is harmless error.  

Although the Veteran was not provided sufficient notice prior to the initial adjudication of the claim, the Board finds that there is no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds that VA has complied with its duty to assist the Veteran in the development of this claim.  In this regard, VA obtained the Veteran's service treatment records and her post-service medical evidence.  She was also provided with appropriate VA examinations.  Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).

In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran seeks service connection for a left knee disability that she claims is due to injuries she sustained from a fall that occurred in June 2001 while she was on INACDUTRA.  Assertions have also been made that the Veteran's claimed left knee disability is due to or aggravated by a service-connected disability.    

Service treatment records are negative for documented reports of injuries or clinical findings relevant to a left knee disorder around the time of the Veteran's claimed June 2001 fall or for a diagnosed left knee disorder thereafter.  

Additional service records reflect that the Veteran requested a Line of Duty (LOD) determination in 2007 for injuries she claimed to have incurred due to the June 2001 incident.  On an associated January 2008 report of medical history, the Veteran denied ever having knee trouble.  She was not diagnosed with a left knee disorder following the January 2008 physical examination.  

A February 2008 Report of Medical Board associated with her request for an LOD includes the Veteran's report that she fell while performing physical training in 2001 and sustained injuries, to include scrape injuries of her knees.  The Veteran reported experiencing spine and headache symptomatology following her fall, but she made no specific report of having any left knee symptoms.  The physical examination performed in association with the report did not specifically address her knees.

Post-service private and VA treatment records and assessment reports dated from February 2004 show treatment for unrelated conditions and do not include any reports of any left knee symptomatology or a left knee diagnosis.

In April 2009, the Veteran underwent a VA joints examination to assess the nature of her claimed left knee disorder.  She reported that she first noticed weakness of her knees following surgery for a nonservice-connected back disorder, but later reported experiencing knee weakness prior to her back surgery.  The Veteran also reported that she had numbness in various places on her leg, which she believed caused her to have weak knees.  Following the clinical examination, the examiner initially provided a diagnosis of chondromalacia of both knees.  However, later in his report, the examiner opined that the Veteran did not have chondromalacia of the knees.  In reaching this conclusion, the examiner highlighted that the X-ray examination of the knees was negative and that the physical examination of knees showed slightly limited range of motion.  

Pursuant to the February 2014 Board remand, the Veteran was afforded an additional VA examination in April 2014, at which time the examiner was asked to identify all knees disorders present during the period of the claim.  The April 2014 VA joints examination report reflects that the examiner reviewed the record in addition to performing the examination.  At that time, the Veteran reported a history of neck, lower back, and right knee injuries due to the 2001 fall, with continuing right knee symptomatology.  She did not report having any left knee injury or experiencing any left knee symptomatology.  The examiner noted limitation of the left knee range of motion on examination but did not diagnose a left knee disorder based on the clinical findings.  

Based on a thorough review of the evidence of record, the Board finds that the evidence fails to show that a left knee disorder has been present at any time during the period of this claim.  While the Veteran's service treatment records indicate that she sustained scrape injuries of her left knee in the June 2001 in-service fall, as set forth above, the post-service medical evidence shows that no left knee disorder has been present during the period of the claim.  
In reaching this determination, the Board recognizes that the April 2009 VA examination report shows a diagnosis of chondromalacia of the knees.  However, the Board has determined that this diagnosis is of very little probative value when compared to the other medical and lay evidence of record.  Indeed, although the April 2009 VA examiner initially diagnosed the Veteran with a chondromalacia of the knees, he later opined in the examination report that the Veteran did not have this disorder based on the findings on the clinical and X-ray examinations.  Thereafter, the April 2014 VA examination was specifically conducted, in part, to determine whether the Veteran has had a left knee disorder at any time during the period of her claim but did not reveal the presence of an identified left knee diagnosis.  Moreover, the Veteran failed to report any left knee problems during the April 2014 examination, despite being given the opportunity to do so, and has not otherwise submitted objective evidence of any post-service treatment for or diagnosis of a left knee disorder.  Essentially, the evidence does not include competent medical evidence of a diagnosed left knee disorder, let alone competent evidence indicating that the claimed disorder is related to service or a service-connected disability.  

The Board has also considered the Veteran's statements offered in support of her claim and finds her to be sincere in her belief that service connection for a left knee disorder is warranted.  However, she, as a layperson, is not competent to diagnose a knee disability.  The Board finds that there is no competent probative evidence of record documenting that the Veteran has had a left knee disorder at any time during the period of the claim.  Therefore, the claim must be denied.

In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a left knee disability is denied.

REMAND

While the Board regrets the delay, additional development is required before the Veteran's remaining claims are decided.  

Right Knee Disability

In the February 2014 remand, the Board directed the originating agency to afford the Veteran a VA examination to determine the nature and etiology of the claimed right knee disability.  The examiner was asked to identify all right knee disorders present during the period of the claim.  For all right knee disorders identified, the Board requested that the examiner provide an opinion as to whether the disorder originated during the Veteran's service, to include the June 2001 fall documented in her service records.  

The Veteran underwent a VA examination for the claimed right knee disorder in April 2014.  The examiner diagnosed right knee strain.  After reviewing the Veteran's records, the examiner opined that it was not at least as likely as not that the disorder originated in service, including the Veteran's fall in 2001, or was otherwise etiologically related to service.  As rationale for this opinion, the examiner stated that no documentation of right knee injuries or conditions was found in the Veteran's service treatment records.  However, it does not appear that the examiner thoroughly reviewed all of the Veteran's pertinent service records, as the February 2008 Report of Medical Board documents that she sustained scrape injuries of her knees due to the June 2001 fall.   

Because the VA examiner's opinion is based on an incorrect assessment of the Veteran's medical history, the examination report cannot be deemed adequate and cannot be deemed sufficient to substantially comply with the Board's February 2014 remand directives.  Such noncompliance is error on the part of the originating agency.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board must once again remand the matter for compliance.

Chronic Fatigue Syndrome

The Board's February 2014 remand directed the originating agency to afford the Veteran a VA examination to determine whether she has chronic fatigue syndrome and if so, whether the disorder is etiologically related to her naval service or to a service-connected disability.  Specifically, the Board asked that the examiner state whether chronic fatigue has been present at any time during the period of the claim.  The examiner was also asked to identify the elements supporting the presence of chronic fatigue syndrome, if diagnosed, or to explain why the criteria for the diagnosis were not met.

The Veteran was afforded a VA chronic fatigue syndrome examination in April 2014.  Following the clinical examination and review of the record, the examiner opined that chronic fatigue was not at least as likely as not currently present and had not been present at any time during the period of the claim.  The examiner then stated that there was no previous diagnosis of chronic fatigue found in the Veteran's service treatment records.  He also stated that there were no objective findings or "enough objective evidence" to meet the criteria for chronic fatigue syndrome during the examination.  In offering this opinion, however, the examiner did not address whether any prior medical evidence showed objective findings that meet the criteria for a diagnosis of chronic fatigue syndrome or clearly explain why the criteria for the diagnosis were not shown on examination.  Thus, the April 2014 VA examination still does not adequately answer the question of whether the Veteran has had chronic fatigue syndrome at any time during the period of her claim.  The Board finds that the April 2014 chronic fatigue syndrome examination is inadequate and not in compliance with the February 2014 remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  Therefore, the claim must be remanded so that an adequate medical opinion can be obtained.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the claims on appeal. 

2.  Then, the RO or the AMC should afford the Veteran with an examination by a physician with sufficient expertise, who has not previously examined the Veteran, to determine the nature and etiology of all right knee disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies must be accomplished.

Based on the results of the clinical examination, and with consideration of the Veteran's pertinent history and in-service treatment reports (which document a fall during a period of INACDUTRA in June 2001), the examiner should identify all right knee disorders that have been present during the period of the claim.  For all disorders identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder originated in service, including the Veteran's fall in June 2001, or is otherwise related to service; and if not, provide an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by any of the Veteran's service-connected disabilities.

In providing the requested opinions, the examiner must consider and reconcile any conflicting medical opinions or evidence with respect to the claimed right knee disorder.

The physician must provide the rationale for all opinions expressed.  If the physician is unable to provide any required opinion, the physician should explain why.

3.  The RO or the AMC should also afford the Veteran with an examination by a physician with sufficient expertise, who has not previously examined the Veteran, to determine the etiology of any chronic fatigue syndrome present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies must be accomplished.

Based on the results of the clinical examination, and with consideration of the Veteran's pertinent history and in-service treatment reports (which document a fall during a period of INACDUTRA in June 2001), the examiner should state whether chronic fatigue syndrome is currently present or has been present at any time during the period of the claim.  If chronic fatigue syndrome is diagnosed, the examiner should identify all elements supporting the diagnosis.  If chronic fatigue syndrome is not diagnosed, the examiner must explain why the criteria for the diagnosis are not met.

With respect to any chronic fatigue syndrome present during the period of the claim, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder originated in service, including the Veteran's fall in June 2001, or is otherwise related to service; and if not, provide an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by any of the Veteran's service-connected disabilities.

In providing the requested opinions, the examiner must consider and reconcile any conflicting medical opinions or evidence with respect to the claimed disorder.

The physician must provide the rationale for all opinions expressed.  If the physician is unable to provide any required opinion, the physician should explain why.

4.  The RO or the AMC should undertake any other indicated development.

5.  Then, the RO or the AMC must readjudicate the Veteran's claims for service connection.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and her representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                     (CONTINUED ON NEXT PAGE)


As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


